Exhibit 10.4

EMPLOYMENT AGREEMENT







THIS EMPLOYMENT AGREEMENT (“Agreement”) is entered into on this 29th day of
November 2012, by and between Pacific WebWorks, Inc. a Nevada corporation
(“Employer”), and K. Lance Bell (“Executive”).




For and in consideration of the mutual covenants contained herein and of the
mutual benefits to be derived hereunder, the parties agree as follows:




1.  Employment. Employer hereby employs Executive to perform those duties
generally described in this Agreement, and Executive hereby accepts and agrees
to such employment on the terms and conditions hereinafter set forth.




2.  Term.  The term of this Agreement shall commence on December 1, 2012 and end
on December 31, 2015.




3.  Duties.  During the term of this Agreement, Executive shall be employed by
Employer and shall initially occupy the office of Chief Executive Officer and
President of Employer.  Executive agrees to serve in such offices or positions
with Employer, or any subsidiary of Employer, of substantially consistent rank
and authority as shall, from time to time, be determined by Employer’s board of
directors. Executive shall devote one hundred percent (100%) of his working time
and efforts to the business of Employer and its subsidiaries and shall not
during the term of this Agreement be engaged in any other substantial business
activities which will significantly interfere or conflict with the reasonable
performance of his duties hereunder.




4.  Compensation.  For all services rendered by Executive, Employer shall pay to
Executive a salary of $212,000.00 per year, in equal bi-monthly installments of
$8,833.33          each.  All salary payments shall be subject to withholding
and other applicable taxes.  To compensate for cost of living increases, the
rate of salary shall be increased annually effective December 31, 2013 and on
each anniversary thereafter, as the board of directors, on the recommendation of
its compensation committee, may determine or, in the absence of such
determination, in the amount of 6% over the applicable salary rate during the
preceding 12-month period.  In the event Executive resigns from his position
with Employer and not otherwise under the circumstances set forth at paragraphs
14 or 15 herein, compensation payments to Executive shall be limited to
compensation for services rendered by Executive.




5.  Incentive Compensation.  Employer shall provide Executive with incentive
compensation in the form of cash bonuses not less often than once each year
during the term of this Agreement.  The amount of such bonuses shall be
determined by the board of directors of Employer or a compensation committee
thereof taking into consideration the relative contribution by Executive to the
business of Employer, the economy in general, and such other factors as the
board of directors or compensation committee deems relevant.





--------------------------------------------------------------------------------




6.  Employment Benefits.  Employer shall provide health and medical insurance
for Executive in a form and program to be chosen by Employer for its full-time
employees. Executive shall be entitled to participate in any retirement,
pension, profit sharing, or other plan approved by the board of directors.




7.  Working Facilities.  Employer shall provide to Executive at Employer’s
principal executive offices suitable executive offices and facilities
appropriate for his position and suitable for the performance of his
responsibilities.




8.  Vacations.  Executive shall be entitled each year to paid vacation of 4
weeks. Vacation shall be taken by Executive at a time and with starting and
ending dates mutually convenient to Employer and Executive.  Vacation or
portions of vacations not used in one employment year shall expire if not used
within such year.




9.  Expenses.  Employer will reimburse Executive for expenses incurred in
connection with Employer’s business, including expenses for travel, lodging,
meals, beverages, entertainment, and other items upon Executive’s periodic
presentation of an account of such expenses as required by Employer’s policies
and procedures.




10.  Covenant not to disclose proprietary information.  For a period of two
years after termination of executive’s employment, executive agrees that he will
not directly or indirectly use, employ, publish or otherwise disclose any
procedures, policies, practices, trade secrets, computer software, formulas,
client opportunities or other information of a proprietary nature in the
establishment, opening or operation of a business, or in connection with
engaging in business with, serving as an officer, director, employee or agent
of, or owning any equity interest (other than ownership of ten percent or less
of the outstanding stock of any corporation listed on the New York or American
Stock Exchange or included in the National Association of Security Dealers
Automated Quotation System) in any person, firm, corporation or business entity,
that engages in any activity in the United States or around the world that is
the same as, similar to or competitive with development, implementation, or
operation of an Internet software company. The parties intend that this covenant
not disclose proprietary information shall be construed as a series of separate
covenants.  If in any judicial proceeding a court shall refuse to enforce any of
the separate covenants deemed included in this paragraph, then the unenforceable
covenants shall be deemed eliminated from these provisions for the purpose of
those proceedings to the extent necessary to permit the remaining separate
covenants to be enforced.  This covenant not to disclose proprietary information
shall not be construed as restricting the executive’s right to own shares in any
company or limited partnership or business entity or from participating in any
way in the management of a business entity which competes in the manner outlined
above, but rather it shall restrict the use of confidential information covered
by this Agreement in the performance of these activities.

 

This covenant shall survive the termination of this Agreement.








--------------------------------------------------------------------------------

11.  Nondisclosure of Information.  In further consideration of employment and
the continuation of employment by Employer, Executive will not, directly or
indirectly, during or after the term of employment disclose to any person not
authorized by Employer to receive or use such information, except for the sole
benefit of Employer, any of Employer’s confidential or proprietary data,
information, or techniques, or give to any person not authorized by Employer to
receive it any information that is not generally known to anyone other than
Employer or that is designated by Employer as “Limited,” “Private,” or
“Confidential,” or similarly designated.




12.  Disability.  If Executive is unable to perform his services by reason of
illness or incapacity for a period of more than 9 consecutive months, the
compensation thereafter payable to him during the second consecutive 9-month
period shall be one-half of the compensation provided for in paragraph 4 hereof.
 Notwithstanding the foregoing, if such illness or incapacity does not cease to
exist within such 18-consecutive-month period, Executive shall not be entitled
to receive any further compensation nor any payments set forth in paragraph 14
herein from Employer and Employer may thereupon terminate this Agreement.




13.  Termination for Cause.  Except as set forth in the foregoing paragraph,
Employer may not terminate this Agreement during its term without cause
(“Cause”). Employer, however, may terminate this Agreement for Cause by showing
that Executive has materially breached its terms; that Executive, in the
determination of the board has been grossly negligent in the performance of his
duties; that he has substantially failed to meet written standards established
by Employer for the performance of his duties; or that he has engaged in
material willful or gross misconduct in the performance of his duties hereunder.
 If Employer terminates this Agreement for Cause, all of Employer’s obligations
hereunder shall terminate.




14.  Payments for Termination Without Cause.  In the event that Employer
terminates this Agreement without Cause Executive shall be compensated by
Employer in the same manner as described under Section 15 Termination Payment
for Change in Control.  




In addition, Executive’s coverage under the Employer’s insured employee benefit
plan, as provided in paragraph 6, shall continue through the term of this
Agreement.




15.  Termination Payment for Change in Control.  If Executive resigns or is
discharged by Employer (or is deemed to be discharged pursuant to paragraph 17
below) as the direct and sole result of a change in control, or in reasonable
anticipation of a change in control, then, in lieu of any payment otherwise
payable to Executive under paragraph 14 hereof, Employer shall pay to Executive
an amount equal to 3.0 times the average of the sum of amounts paid to Executive
for salary, bonus and profit sharing for the three fiscal years immediately
preceding the date of the change in control or for such fewer fiscal years if
Executive has been employed by Employer for less than three fiscal years. Should
a change of control occur during the first year of this Agreement, Executive
will be paid an amount equal to 1.5x Executives salary as identified in Section
4. Any





--------------------------------------------------------------------------------

amounts paid to Executive pursuant to this paragraph 15, shall be subject to any
applicable federal, state and local tax withholdings and shall be payable in a
lump sum to Executive as soon as practicable after Executive’s resignation or
discharge, but subject to the terms of paragraph 16 herein.




16.  Tax Limitation.  If Employer reasonably determines that the payment
provided for in paragraph 15 hereof (the “Termination Payment”) will likely
result in a loss of a deduction to Employer as provided under Section 180G of
the Internal Revenue code of 1986, or any successor provision thereto, and the
imposition of the excise tax payable by Executive as provided under Section 4999
of the Internal Revenue Code of 1986, or any successor provision thereto, such
Termination Payment shall be reduced by the least amount required to avoid such
loss of deduction and imposition of excise tax (collectively referred to
hereinafter as the “Tax Penalties”).  Employer shall make no Termination Payment
to Executive prior to determining whether the Tax Penalties will apply to the
Termination Payment.  Employer shall make such determination within a reasonable
time after Executive’s resignation or discharge, but not to exceed 90 days
thereafter.




17.  Deemed Termination of Employment.  For purposes of paragraph 15 hereof,
Executive shall be deemed to have been discharged by Employer if Executive
voluntarily resigns before the end of the term of this Agreement, but after a
change in control has occurred, provided that Executive could not be discharged
by Employer for Cause, has given Employer at least 30 days prior written notice
of such resignation, and such resignation occurs after any of the following:




Executive is removed or released from any of his titles, positions, or offices
in effect immediately prior to the occurrence of a change in control, or
Executive’s duties and responsibilities in such titles, positions or offices are
materially changed; Executive’s base salary in effect immediately before the
change in control is reduced; Executive is removed from participation in any of
Employer’s bonus or profit sharing programs, or any such bonus or profit sharing
programs in which Executive was or was entitled to participate in immediately
prior to the change in control are discontinued; Executive’s office is based
more than 50 miles from the location of the principle office at which Executive
was based immediately prior to the occurrence of the change in control; or
Employer deprives Executive of or otherwise reduces any material fringe benefit,
including perquisites, provided to Executive by Employer immediately prior to
the occurrence of a change in control.




18. Definition of Change in Control.  For purposes of this Agreement, a “change
in control” will be deemed to have occurred on the first to occur of the
following events:




As a result of a cash tender offer, stock exchange offer or other takeover
device, any person, as that term is used in Section 13(d) and 14(b)(2) of the
Securities Exchange Act of 1934, is or becomes a beneficial owner, directly or
indirectly, of stock of Employer representing forty percent (40%) or more of the
total voting power of Employer’s then outstanding securities;





--------------------------------------------------------------------------------




Any material realignment of the Board of Directors of Employer or change in
officers of Employer resulting from a concerted shareholder action, including
without limitation a proxy fight, voting trusts or pooling arrangements;




Any sale of Employer of forty percent (40%) or more of its assets to a single
purchaser or to a group of associated purchasers; or




Any merger, consolidation or other reorganization of Employer with any entity,
other than its affiliates, whereby Employer is not the surviving entity or the
shareholders of Employer otherwise fail to retain substantially the same direct
or indirect ownership in Employer or its affiliates immediately after any such
merger, consolidation or reorganization.




19. Death During Employment.  If Executive dies during the term of this
Agreement, Employer shall pay to the estate, trustee or other legally
constituted third party designated by Executive in six equal monthly
installments commencing on the first  day of the month immediately following the
month in which Executive dies, an amount equal to one year’s salary provided for
in paragraph 4 of this Agreement, and payment of incentive compensation in the
same proportion as Executive’s incentive compensation to his annual salary set
forth in paragraph 4 paid to Executive for the fiscal year last preceding the
year in which Executive dies, but prorated for the number of full months of his
employment during the year of his death.

 

20. Stock Registration Provisions.  During the term of this Agreement, Executive
shall have the following rights and obligations with respect to registration
under the Securities Act of 1933 and applicable blue sky laws of shares of
common stock (“Shares”) of Employer owned of record by Executive:




Employer shall notify Executive, at least thirty (30) days prior to the filing
of any Registration Statement on forms S-1, S-2, S-3, S-8 or any successor forms
under the Securities Act of 1933 covering any class of stock of the Employer and
will upon the written request of Executive delivered at least fifteen (15) days
prior to such filing, include in any such Registration Statement such
information as may be required to register such number of Executive’s Shares as
Executive may request.  Executive and Employer shall each include customary
representations, warranties, indemnification, and contribution provisions in any
underwriting agreement entered into in connection with such registration.




If the managing underwriters for such registration advise Employer in writing
that in their opinion the total amount of securities to be included in such
registration statement exceeds the amount which should reasonably be included in
that offering to achieve the Employer’s financing goals, Employer may limit the
amount of stock to be included as follows:  (i) first, all securities Employer
proposes to sell may be included, (ii) second, the Shares of common stock
requested to be included in such registration by all executives and employees
pursuant to registration by 





--------------------------------------------------------------------------------

all executives and employees pursuant to registration rights may be reduced and
adjusted among participating executives and employees on the basis of the amount
of shares owned of record by each employee, and (iii) third, if applicable,
other stock requested to be included in such registration may be similarly and
ratably adjusted with all executives’ and employees’ on the basis of the amount
of shares owned of record by each employee, and (iii) third, if applicable,
other stock requested to be included in such registration may be similarly and
ratably adjusted with all executives’ and employees’ stock pro rata according to
the amount of stock owned of record by any proposed seller.  All incremental
expenses of such registration will be allocated pro rata according to the number
of shares included for Executive.  There shall be no limit on the number of
registrations so requested, but each such request shall cover an amount of
Shares having a proposed offering price of not less than one hundred thousand
dollars ($100,000).




21.  Nontransferability.  Neither Executive, his spouse, his designated
contingent beneficiary, nor their estates shall have any right to anticipate,
encumber, or dispose of any payment due under the Agreement.  Such payments and
other rights are expressly declared nonassignable and nontransferable except as
specifically provided herein.




22.  Indemnification. Employer shall indemnify Executive and hold him harmless
from liability for acts or decisions made by him while performing services for
Employer to the greatest extent permitted by applicable law.  Employer shall use
its best efforts to obtain coverage for Executive under any insurance policy now
in force or hereafter obtained during the term of this Agreement insuring
officers and directors of Employer against such liability.




23.  Assignment.  This Agreement may not be assigned by either party without the
prior written consent of the other party.




 

24.  Entire Agreement.  This Agreement is and shall be considered to be the only
agreement or understanding between the parties hereto and supersedes and is
controlling over any and all other prior existing agreements between the parties
with respect to the employment of Executive by Employer.  All negotiations,
commitments, and understandings acceptable to both parties have been
incorporated herein.  No letter, telegram, or communication passing between the
parties hereto covering any matter during this contract period, or any plans or
periods thereafter, shall be deemed a part of this Agreement; nor shall it have
the effect of modifying or adding to this Agreement unless it is distinctly
stated in such letter, telegram, or communication that it is to constitute a
part of this Agreement and is to be attached as a rider to this Agreement and is
signed by the parties to this Agreement.




25. Enforcement.  Executive acknowledges that any remedy at law for breach of
paragraphs 10 and 11 would be inadequate, acknowledges that Employer would be
irreparably damaged by an actual or threatened breach thereof, and agrees that
Employer shall be entitled to an injunction restraining Executive from any
actual or threatened breach of paragraphs 10 and 11 as well as any further
appropriate equitable relief without any bond or other security



--------------------------------------------------------------------------------

being required.  In addition to the foregoing, each of the parties hereto shall
be entitled to any remedies available in equity or by statute with respect to
the breach of the terms of this Agreement by the other party.




26.  Governing Law.  This Agreement shall be governed by and interpreted in
accordance with the laws of the State of Utah.




27.  Severability.  If and to the extent that any court of competent
jurisdiction holds any provision or any part thereof of this Agreement to be
invalid or unenforceable, such holding shall in no way affect the validity of
the remainder of this Agreement.




28.  Waiver.  No failure by any party to insist upon the strict performance of
any covenant, duty, agreement, or condition of this Agreement or to exercise any
right or remedy consequent to a breach hereof shall constitute a waiver of any
such breach or of any other covenant, agreement, term, or condition.




29. Litigation Expenses.  In the event that it shall be necessary or desirable
for the Executive to retain legal counsel and/or incur other costs and expenses
in connection with the enforcement of any and all of his rights under this
Agreement, he shall be entitled to recover from the Employer reasonable
attorney’s fees, costs and expenses incurred by him in connection with the
enforcement of said rights.  Payment shall be made to the Executive by the
Employer at the time these attorney’s fees, costs, and expenses are incurred by
the Executive. If, however, the Executive does not prevail in such enforcement
actions, he shall repay any such payments to the Employer.




AGREED AND ENTERED INTO as of the date first above written.




PACIFIC WEBWORKS, INC. (“EMPLOYER”)

            By:

            




/s/Kenneth W. Bell

 Chief Executive Officer







  

EXECUTIVE:







 

/s/K. Lance Bell

K. Lance Bell



